DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, line 4, the term “a control unit” followed by a function of “configured to”,
Claim 12, line 6, the term “a control unit” followed by a function of “configured to”,
Claim 12, line 15, the term “a management module” followed by a function of “to receive”,
Although the claims mention “a control unit coupled to the motion sensor” or “a management module coupled to the inertial measurement system”, it does not show a structure of the “a control unit” or “a management module”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations mentioned below:
Claim 1, line 4, the term “a control unit” followed by a function of “configured to”,
Claim 12, line 6, the term “a control unit” followed by a function of “configured to”,
Claim 12, line 15, the term “a management module” followed by a function of “to receive”,
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification and figures do not teach a structure for the control unit and the management module. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Reitan (U.S. Pub. No. 2015/0054776) teaches a synchronization of active stylus and touch sensor wherein synchronization signals 60 are shown with synchronization signal 60A having a lower data rate and longer period and synchronization signal 60B having a higher data rate and longer period. In particular embodiments, synchronization signals 60A and 60B may represent an initial range of data rates or periods within which synchronization signal 60 may be expected to operate. Reitan does not teach the control operation of the motion sensor, which is based on a power mode switching that is according to each output data rate period. Each output data rate comprises of a first phase in which the motion sensor is controlled in a condition of lower power consumption and a subsequent measurement phase, in which the motion sensor is controlled to perform measurements for generation of measurement data as mentioned in claims 1, 12, and 15. 
The prior art reference of Koh (U.S. Pub. No. 2014/0347274) teaches a low power management of multiple sensor integrated chip architecture wherein the device having a first processor and he first processor 101 may be operationally coupled to an accelerometer 152, a gyroscope 154, a magnetometer 156, a barometer 158, or another sensor 160. Koh does not mention a power mode based on an output data rate period and does not teach the control operation of the motion sensor, which is based on a power mode switching that is according to each output data rate period. Each output data rate comprises of a first phase in which the motion sensor is controlled in a condition of lower power consumption and a subsequent measurement phase, in which the motion sensor is controlled to perform measurements for generation of measurement data as mentioned in claims 1, 12, and 15. 
Holsen (U.S. Pub. No. 2017/0003767) teaches a stylus with low power detector wherein the stylus has a detector 500 that may include or be coupled to a clock, such as a low power oscillator 520, which may be an ultra-low-power oscillator. As an example, low-power oscillator 520 may oscillate at a frequency of 125 kHz. This disclosure contemplates any suitable low-power oscillator oscillating at any suitable frequency. In particular embodiments, a low-power oscillator may be part of and/or coupled to any suitable stylus electronics, such as a microcontroller. In particular embodiments, detector 500 may include a controller, such as a microcontroller or other suitable processing electronics, for controlling one or more components of detector 500. Holsen does not mention a power mode based on an output data rate period and does not teach the control operation of the motion sensor, which is based on a power mode switching that is according to each output data rate period. Each output data rate comprises of a first phase in which the motion sensor is controlled in a condition of lower power consumption and a subsequent measurement phase, in which the motion sensor is controlled to perform measurements for generation of measurement data as mentioned in claims 1, 12, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bakken (U.S. Pub. No. 2015/0324029) teaches a timing synchronization of active stylus for a device such as a touch sensor.
Holsen (U.S. Patent No. 9,483,129) teaches an active stylus with fractional clock cycle timing. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691